                       IN THE UNITED STATED DISTRICT COURT FOR
                           THE MIDDLE DISTRICT OF TENNESSEE
                                NORTHEASTERN DIVISION

    BRADLEY STINSON,                                  )
        Plaintiff,                                    )
                                                      )        Case No.: 2:18-cv-00078
    vs.                                               )        Judge Waverly D. Crenshaw,
    Jr.
                                                      )        Magistrate Judge Brown
    BRANDON DUE, et al.,                              )        JURY DEMANDED
        Defendants.                                   )


                                                     ORDER

        The Plaintiff has filed a Notice (DE 28) which the court will take as a Motion 1to allow
the taking of the deposition of William D. Lewis out of time due to his alleged evasion of
process. The Motion is granted, and the United States Marshall is directed to serve the
subpoena for the deposition on Mr. Lewis. Counsel will coordinate with the Marshall to secure
service. Although the motion requests Mr. Lewis be held in contempt for evading service, the
court will not grant that at this time as service has not been accomplished. If Mr. Lewis fails to
attend his deposition after service by the Marshall a motion for contempt may be in order.

       The case is under a scheduling order (DE 14). If the parties believe a modification to
other deadlines in the case or the trial date are necessary, they should schedule a telephone
conference call with me. The parties are again I remain available for ADR at any time.


                                                                               /S/ Joe B. Brown
                                                                               Joe B. Brown
                                                                               Magistrate Judge




1
  The proposed order attached to the Notice refers to the pleading as a joint motion, however there is nothing in
the pleading that shows the defendants have joined in the pleading.
